DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined in this application.  This communication is the first action on the merits.  

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In Claim 20:
means that generates a first three-dimensional virtual reality layout of a three- dimensional virtual reality store that includes a first simulated product corresponding to a first physical product; means that presents to a first user, via the virtual reality display device, the first three- dimensional virtual reality layout of the three-dimensional virtual reality store that includes the first simulated product corresponding means that receives first user input from the user that indicates a selection of the first simulated product; means that infers, based on the first user input indicating selection of the first simulated product and one or more of previous history of customer events and personalized information of the user, a second physical product, different from the first physical product; means that modifies the first three-dimensional virtual reality layout of the three- dimensional virtual reality store to generate a second three-dimensional virtual reality layout of the three-dimensional virtual reality store that includes a second simulated product corresponding to the second physical product; and means that presents to the user, via the virtual reality display device, the second three- dimensional virtual reality layout of the three-dimensional virtual reality store that includes the second simulated product corresponding to the second physical product; means that receives second user input from the user that indicates a selection of the second simulated product for purchase; means that infers, based on the second user input and one or more of previous history of customer events and the personalized information of the user, one or more checkout options; and means that performs a checkout for purchase of the second physical product by the user based on the second user input and the one or more checkout options.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Step 1.  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In the instant case, claims 1-14 and 15-20 are directed to a machine.
Claims 10-14 recite a "computer readable memory device."  Absent any explicit definition in the disclosure, in view of the ordinary and customary meaning of computer readable memory device and in accordance with MPEP 2111.01 and the USPTO's "Subject Matter Eligibility of Computer Readable Media" memorandum dated December 31, 2013, and located at https://www.uspto.gov/web/offices/com/sol/og/2013/week53/TOCCN/item-294.htm, computer-readable recording device includes signals per se. Thus, the computer-readable recording device recited in claims 10-14 is considered to be non-statutory subject matter.
Step 2A – Prong One.  If the claims fall within one of the statutory categories, it must then be determined whether the claims recite an abstract idea, law of nature, or natural phenomenon.
A claim “recites” an abstract idea if there are identifiable limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  In the instant case, claims 1, and similarly claims 15 and 20, recite the steps of: generates a first three-dimensional layout of a three-dimensional store that includes a first simulated product corresponding to a first physical product; presents to a first user the first three- dimensional layout of the three-dimensional store that includes the first simulated product corresponding to the first physical product; receives first user input from the user that indicates a selection of the first simulated product; inter alia, the observation and evaluation of information.
Step 2A – Prong Two.  If the claims recite an abstract idea, law of nature, or natural phenomenon, it must then be determined whether the claims recite additional elements that integrate the judicial exception into a practical application. If the claims do not recite additional elements that integrate the judicial exception into a practical application, then the claims are directed to a judicial exception.
Further, the limitations of the claims are not indicative of integration into a practical application. Taking the claim elements separately, the additional elements of performing the steps via a processor, a memory, virtual reality and a virtual reality display device, network interfaces, a computer system, and a user input device -- merely implement the abstract idea on a computer environment. 
The claim limitations recited in dependent claims merely narrow the abstract idea. Thus, claims 1-14 and 15-20 are directed to an abstract idea. 
Step 2B.  If the claims are directed to a judicial exception, it must be evaluated whether the claims recite additional elements that amount to an inventive concept (i.e. “significantly more”) than the recited judicial exception.

When considering the elements and combinations of elements, the claim(s) as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not amount to an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment; the claims merely amounts to the application or instructions to apply the abstract idea on a computer; or the claims amounts to nothing more than requiring a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.
Conclusion.
Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 USC 101.  






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham (US PGP 2013/0317950) in view of Gardner (PCT WO 2005/041099).

Examiner note: Claims 1-9 and 15-20 set forth a "system" in the preamble which is interpreted to be an assembly of physical elements. Burr v. Duryee, 68 U.S. (1 Wall.) 531, 570, 17 L. Ed. 650 (1863) (Machine is a concrete thing, consisting of parts, or of certain devices and combination of devices.).  Accordingly, once the structural limitations of the claims are satisfied, the system as a whole is satisfied – the manner of operating the device does not differentiate an apparatus claim from the prior art.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art 

As per claim 1, Abraham teaches [a] system, comprising: 
a processor; (Abraham: Para [0015]-[0021])
a memory, coupled to the processor, that includes instructions executable by the processor; and (Abraham: Para [0015]-[0021])
a virtual reality display device; (Abraham: Para [0028])
wherein when the processor executes the instructions (Abraham: Para [0015]-[0021]), the system: 
generates a first three-dimensional virtual reality layout of a three-dimensional virtual reality store that includes a first simulated product corresponding to a first physical product; (Abraham: Fig. 1; Fig. 2; Para [0036] (In step 225, the virtual store can be rendered and presented to the shopper. In one embodiment, the virtual store can be presented on a three dimensional capable device.); [0023] (As used herein, virtual store 110 can be a three dimensional environment which can be modeled from retail store 160 planogram 162. For example, planogram 162 can be utilized to generate virtual store 110 layout 112. Planogram 162 can be a visual representation of a store 110 products and/or services. Planogram 162 can include, but is not limited to, item location information (e.g., aisle location, shelf number), inventory information (e.g., quantity), pricing information, service information (e.g., pharmacy, eye care, etc.), and the like. Personalized store 122 can be a logical view of virtual store 110.); Para [0046]; Para [0004] (The layout can be a position or an orientation of an inventory item associated with the physical store inventory.))
presents to a first user, via the virtual reality display device, the first three- dimensional virtual reality layout of the three-dimensional virtual reality store that includes the first simulated product corresponding to the first physical product; (Abraham: Fig. 1; Fig. 2; Para [0036] (In step 225, the virtual store can be rendered and presented to the shopper. In one embodiment, the virtual store can be presented on a three dimensional capable device.); Para [0023] (As used herein, virtual store 110 can be a three dimensional environment which can be modeled from retail store 160 planogram 162. For 
receives first user input from the user that indicates a selection of the first simulated product; (Abraham: Para [0029] (Layout 114 can be presented within interface 144 which can enable shopper 150 to interact with personalized store 122. Shopper 150 can control avatar 148 to perform e-commerce transactions (e.g., purchasing items) during the session. As user performs e-commerce transactions, personalization data 132 can be collected and stored within data store 130. For example, if shopper 148 purchases item 146, information about item 146 can be collected and analyzed to improve personalized layout 114 in subsequent sessions.); Para [0036])
infers, based on the first user input indicating selection of the first simulated product and one or more of previous history of customer events and personalized information of the user, a second physical product, different from the first physical product; (Abraham: Para [0029] (Layout 114 can be presented within interface 144 which can enable shopper 150 to interact with personalized store 122. Shopper 150 can control avatar 148 to perform e-commerce transactions (e.g., purchasing items) during the session. As user performs e-commerce transactions, personalization data 132 can be collected and stored within data store 130. For example, if shopper 148 purchases item 146, information about item 146 can be collected and analyzed to improve personalized layout 114 in subsequent sessions.); Para [0027] (In one instance, virtual store 122 layout 114 can be customized to accommodate shopper 150 behavior. In one configuration of the instance, based on navigation 149 trail created by avatar 148 in a previous e-commerce session, store 122 aisles can be customized. For example, store 122 aisles can be arranged to present favorite items at more prominently in layout 114 than in layout 112. In another configuration, personalized layout 114 can include a “favorites” aisle which can include shopper 150 favorite items (e.g., cereals, coffee, cookies). In one instance, based on shopper 140 historic purchases, layout 114 can be modified to cross sell and/or upsell items.); Para [0034] (In step 215, personalization data associated with 
modifies the first three-dimensional virtual reality layout of the three-dimensional virtual reality store to generate a second three-dimensional virtual reality layout of the three- dimensional virtual reality store that includes a second simulated product corresponding to the second physical product; and (Abraham: Para [0029] (Layout 114 can be presented within interface 144 which can enable shopper 150 to interact with personalized store 122. Shopper 150 can control avatar 148 to perform e-commerce transactions (e.g., purchasing items) during the session. As user performs e-commerce transactions, personalization data 132 can be collected and stored within data store 130. For example, if shopper 148 purchases item 146, information about item 146 can be collected and analyzed to improve personalized layout 114 in subsequent sessions.); Para [0027] (In one instance, virtual store 122 layout 114 can be customized to accommodate shopper 150 behavior. In one configuration of the instance, based on navigation 149 trail created by avatar 148 in a previous e-commerce session, store 122 aisles can be customized. For example, store 122 aisles can be arranged to present favorite items at more prominently in layout 114 than in layout 112. In another configuration, personalized layout 114 can include a “favorites” aisle which can include shopper 150 favorite items (e.g., cereals, coffee, cookies). In one instance, based on shopper 140 historic purchases, layout 114 can be modified to cross sell and/or upsell items.); Para [0032] (FIG. 2 is a schematic diagram illustrating a method 200 for customizing a three dimensional virtual store based on user shopping behavior in accordance with an embodiment of the inventive arrangements disclosed herein. In method 200, a three dimensional virtual store can be personalized utilizing personalization data. For example, personalization can include layout changes which can assist a shopper in finding frequently purchased items.); Para [0034]-[0036])
presents to the user, via the virtual reality display device, the second three-dimensional virtual reality layout of the three-dimensional virtual reality store that includes the second simulated product corresponding to the second physical product; (Abraham: Fig. 1; Fig. 2; Para [0032]-[0036]  (FIG. 2 is a schematic diagram illustrating a method 200 for customizing a three dimensional virtual store based on user shopping behavior in accordance with an embodiment of the inventive arrangements disclosed herein. In method 200, a three dimensional virtual store can be personalized utilizing personalization 
receives second user input from the user that indicates a selection of the second simulated product for purchase; (Abraham: Para [0057] (At the end of the session the shopper can check out the items in the store.); Para [0029] (Shopper 150 can control avatar 148 to perform e-commerce transactions (e.g., purchasing items) during the session. As user performs e-commerce transactions, personalization data 132 can be collected and stored within data store 130.))
performs a checkout for purchase of the second physical product by the user based on the second user input . . . .  (Abraham: Para [0057] (At the end of the session the shopper can check out the items in the store.); Para [0029] (Shopper 150 can control avatar 148 to perform e-commerce transactions (e.g., purchasing items) during the session. As user performs e-commerce transactions, personalization data 132 can be collected and stored within data store 130. As user performs e-commerce transactions, personalization data 132 can be collected and stored within data store 130. For example, if shopper 148 purchases item 146, information about item 146 can be collected and analyzed to improve personalized layout 114 in subsequent sessions.))
As established supra, Abraham/Gardner teach performing a checkout for purchase. (Abraham: Para [0057]; Para [0029]). Abraham, however, does not explicitly disclose performing a checkout for purchase based on one or more checkout options. Still, one of ordinary skill in the art would have recognized such features to be obvious, as they were well established at the time of invention.  
For example, Gardner teaches 
infers, based on the second user input and one or more of previous history of customer events and the personalized information of the user, one or more checkout options; and; (Gardner: Para [0038]-[0039](Once the shopper has finished shopping, he is directed to go to the checkout area of the virtual 
performs a checkout for purchase of the second physical product by the user based on the second user input and the one or more checkout options. (Gardner: Para [0038]-[0039](Once the shopper has finished shopping, he is directed to go to the checkout area of the virtual store. This technology is also part of "shopping cart" technology, including the security provisions for purchasing goods on-line and preserving the confidentiality of a credit card transaction. Alternatively, the shopper may have an account with the store that can be debited with the cost of the groceries. A receipt is emailed to the shopper or, alternatively, the shopper can download the receipt to a local computer and print it out or receive an itemized receipt when taking physical receipt of the groceries bought. In addition to checking out, the shopper is presented with two choices, in the preferred embodiment, regarding the physical receipt of the groceries. The shopper may elect to have them delivered, in which case, the time and date of delivery 
This known technique is applicable to the method of Abraham as they both share characteristics and capabilities, namely, they are directed to electronic stores and displaying complementary products. 
One of ordinary skill in the art would have recognized that applying the known technique of Gardner would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Gardner to the teachings of Abraham would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such checkout option features into similar methods.  Further, applying the inferring, based on the second user input and one or more of previous history of customer events and the personalized information of the user, one or more checkout options; and performing a checkout for purchase of the second physical product by the user based on the one or more checkout options to the checkout of Abraham would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow the shopper to only enter payment preferences and contact and shipping information once rather than registering and supplying address and payment information for each store visited each time it is visited (Gardner: Para [0057]).

As per claim 2, Abraham/Gardner teach wherein the system further: 
generates the second three-dimensional virtual reality layout of the three-dimensional virtual reality store to include a virtual checkout; and (Abraham: Fig. 1; Fig. 2; Para [0032]-[0036]; Para [0023]-[0024]; Para [0006]; Para [0057]; Para [0029]); also see (Gardner: Para [0038]-[0039]; Para [0056]; Para [0048]; Para [0058])
performs the checkout in response to user interface with the virtual checkout. (Abraham: Fig. 1; Fig. 2; Para [0032]-[0036]; Para [0023]-[0024]; Para [0006]; Para [0057]; Para [0029]); also see (Gardner: Para [0038]-[0039]; Para [0056]; Para [0048]; Para [0058])

As per claim 3, Abraham/Gardner teach wherein the system further: 
provides checkout options to the user that include one or more of a cost of the second physical product, a tax on the second physical product, a delivery cost for the second physical product, a delivery time for the second physical product, a delivery option for the second physical product, a pickup option for the second physical product and a compensation option. (Gardner: Para [0038]-[0039]; Para [0056]; Para [0048]; Para [0058])

As per claim 4, Abraham/Gardner teach wherein when the system infers, based on the selection of the first simulated product and one or more of previous history of customer events and personalized information of the user, a second physical product, different from the first physical product, the system utilizes Bayesian inference.  (Abraham: Para [0029]; Para [0027]; Para [0034])

As per claim 5, Abraham/Gardner teach wherein the system further: 
infers, based on the first user input, a third physical product, different from the first physical product and different from the second physical product, wherein the inferring the third physical product produces a first number; (Abraham: Para [0029]; Para [0027]; Para [0034])
determines that the first number is below a threshold; (Abraham: Para [0029]; Para [0027]; Para [0034])
infers, based on the first user input, a fourth physical product, different from the first physical product and different from the second physical product and different from the third physical product, wherein when the system infers the fourth physical product, the system produces a second number; (Abraham: Para [0029]; Para [0027]; Para [0034])
determines that the second number is at or above the threshold; (Abraham: Para [0029]; Para [0027]; Para [0034]) 
in response to determining that the second number is at or above the threshold, modifies the second three-dimensional virtual reality layout to include a third simulated product corresponding to the fourth physical product; and (Abraham: Para [0029]; Para [0027]; Para [0032]; Para [0034]-[0036])
presents the second three-dimensional virtual reality layout including the third simulated product to the user. (Abraham: Fig. 1; Fig. 2; Para [0032]-[0036]; Para [0023]-[0024])

As per claim 6, Abraham/Gardner teach wherein when the system infers, based on the selection of the first simulated product and the one or more of previous history of customer events and personalized information of the user, the second physical product, different from the first physical product, the system produces a number; (Abraham: Para [0029]; Para [0027]; Para [0034])
wherein the system further determines that the number is at or above a threshold; and (Abraham: Para [0029]; Para [0027]; Para [0034])
wherein the system modifies the second three-dimensional virtual reality layout to include the second simulated product in response to determining that the number is at or above the threshold. (Abraham: Para [0029]; Para [0027]; Para [0032]; Para [0034]-[0036])

As per claim 7, Abraham/Gardner teach wherein one or more of the first user input and the one or more of the previous history of customer events and personalized information of the user further indicates one or more of a sport, a gender, a yearly income, an automobile type, a means of payment, an address, a marital status, a credit history, a past transaction, a past purchase, a music genre, an interest, an employment status, an age, a height, a weight, a hair color, an eye color, a shoe size, a dress size, a waist size, an inseam size, a breast size, a chest size, and a membership. (Abraham: Para [0029]; Para [0027]; Para [0034])

As per claim 8, Abraham/Gardner teach wherein when the system provides the second three- dimensional virtual reality layout to the user, the system provides the second three-dimensional virtual reality layout to the user via a network. (Abraham: Fig. 3; Fig. 2; Para [0017]; Para [0032]-[0036]; Para [0023]-[0024]).

As per claim 9, Abraham/Gardner teach wherein the first three-dimensional virtual reality layout is based on a physical store layout.  (Abraham: Fig. 1; Para [0023]; Para [0004])

As per claims 10-14, these claims are substantially similar to claims 1, 2, 3, 6, and 9, respectively, and are therefore rejected in the same manner as these claims, as set forth above.  

As per claims 15-19, these claims are substantially similar to claims 1, 2, 3, 7 and 9, respectively, and are therefore rejected in the same manner as these claims, as set forth above.  

As per claims 20, this claim is substantially similar to claim 1 and is therefore rejected in the same manner as this claim, as set forth above.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dawson – (US PGP 2009/0037291) – dynamically customizing a virtual shopping area for an avatar based on the user preferences.
Ratnakar – (US PGP 2008/0195507) – virtual store replicates the external and internal layout of corresponding retail store in a virtual environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778.  The examiner can normally be reached on Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER V LEE/Examiner, Art Unit 3625  

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625